Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 1-3, 10, 11,15- 18 are rejected under 35 U.S.C. 103 as being patentable over Matsumura et al. (JP2013-157735) in view of Hiroshima, Yukimi (JP-05284595 A). 

As to Claim 1, Matsumara teaches an electroacoustic transducer (electroacoustic transducer, Figure 1, [0024]) comprising: a sliding portion and a low friction material in the sliding portion, wherein the low friction material includes polymer compounds swollen with liquid, The magnetic fluid is disposed between a voice coil disposed in a a low friction material in the sliding portion, wherein the low friction material includes polymer compounds swollen with liquid.” However, Hiroshima in related field (Speaker) teaches a gel type viscoelastic substance is filled into a magnetic gap where a bobbin is hanged after winding a voice coil round the bobbin. See at least abstract. Polymeric materials, in particular thermoplastic ones are well-known viscoelastic material (https://www.sciencedirect.com/topics/materials-science/viscoelastic-material) and a “ polymer gel” is a type of gel “filled with liquid solvent” https://www.sciencedirect.com/topics/materials-science/polymer-gel is well-known. It would have been obvious to one of ordinary skill in the art to modify Matsumara to replace the magnetic fluid with a gel type viscoelastic substance into the magnetic gap to suppress the movement of the voice coil when the over-amplitude is caused at the lowest resonance frequency. See at least Hiroshima abstract. 
As to Claim 2, Matsumara in view of Hiroshima teaches the limitations of Claim 1, and regarding the following: wherein the polymer compounds are each a polymer chain obtained by polymerizing monomers into a straight-chain polymer, Hiroshima teaches “ gel-type viscoelastic material” where polymeric materials , in particular thermoplastic ones are well-known viscoelastic material ( https://www.sciencedirect.com/topics/materials-science/viscoelastic-material)  and “ gel polymers by definition are a mixture of solid polymers and liquid electrolytes that are polymer compounds (gel type viscoelastic material) are each a polymer chain obtained by polymerizing monomers into a straight-chain polymer. 
As to Claim 3, Matsumara in view of Hiroshima teaches the limitations of Claim 1, and wherein the low friction material is disposed in a magnetic gap (a gel type viscoelastic substance is filled into a magnetic gap where a bobbin is hanged after winding a voice coil round the bobbin. See at least Hiroshima, abstract.
As to Claim 10, Matsumara in view of Hiroshima teaches the limitations of Claim 1, and further comprising: a diaphragm( Figure 1 of Hiroshima teaches diaphragm 9) that produces sound by vibration or vibrates by sound; and a guide system that guides vibration for the diaphragm along one axis, wherein the guide system includes: a first component coupled to the diaphragm; and a second component that guides the first component along the one axis, and forms the sliding portion along with the first component ( the guide system of the claim includes a magnet 3 and an upper plate 4 are successively fixed on a support plate 2 containing a projected pole piece 1 at the center part of its upper surface. At the same time, a bobbin 6 to be wound round by a voice coil 5 is set with play at the upper part of the piece 1 and supported by a frame 8 via a damper 7. Meanwhile the outer circumferential edge of a domed diaphragm 9 is 
As to Claim 11, Matsumara in view of Hiroshima teaches the limitations of Claim 1, and further comprising: a magnetic circuit having a magnetic gap( Hiroshima on Figure 1 magnetic gap , abstract) opposite the diaphragm ( 9 ); a frame(8) that holds the diaphragm(9) and the magnetic circuit (pole piece 1, plate 2,  magnet 3 ); and a voice coil ( voice coil 5) having one end portion positioned within the magnetic gap (abstract) and the other end portion coupled to the diaphragm( 9), wherein the voice coil is used as the first component, and the magnetic circuit is used as the second component, the guide system of the claim includes a magnet 3 and an upper plate 4 are successively fixed on a support plate 2 containing a projected pole piece 1 at the center part of its upper surface. At the same time, a bobbin 6 to be wound round by a voice coil 5 is set with play at the upper part of the piece 1 and supported by a frame 8 via a damper 7. Meanwhile the outer circumferential edge of a domed diaphragm 9 is attached on the bobbin 6. The first component is the voice coil and the second component is the magnetic circuit.
 and the low friction material is applied to at least one of an outer peripheral surface of the voice coil, an inner peripheral surface of the voice coil, an outer peripheral surface of the magnetic gap, or an inner peripheral surface of the magnetic gap, A gel type viscoelastic substance 10 is injected into a magnetic gap formed between the piece 1 and the plate 4 where the coil 5 set with play. In such a constitution, the movement of the coil 5 can be suppressed when the over-amplitude is caused at the lowest resonance frequency and the proper damping is secured for a speaker. See at least abstract, Figure 1.
As to Claim 15, Matsumara in view of Hiroshima teaches the limitations of Claim 1, and wherein a surface treatment is applied to the sliding portion, Hiroshima teaches a gel type viscoelastic substance 10 is injected into a magnetic gap formed between the piece 1 and the plate 4 where the coil 5 set with play. See at least abstract. 
As to Claim 17, Matsumara in view of Hiroshima teaches the limitations of Claim 1, and wherein a voice coil (5) and a frame(8) are supported by a damper(7). Figure 1 of Hiroshima. 
As to Claim 18, Matsumara teaches a loudspeaker (electroacoustic transducer, [0003]), comprising: a sliding portion and a low friction material in the sliding portion, wherein the low friction material includes polymer compounds swollen with liquid, The magnetic fluid is disposed between a voice coil disposed in a magnetic gap of a magnetic circuit and a plate included in the magnetic circuit. See at least [0024].Therefore, Matsumara teaches magnetic fluid disposed in the sliding portion formed when the voice coil is disposed in the magnetic gap of the magnetic circuit and the plate included in the magnetic circuit. 
the loudspeaker further comprises: a magnetic circuit having a magnetic gap opposite a diaphragm; a frame that holds the diaphragm and the magnetic circuit; and a voice coil having one end portion positioned within the magnetic gap and the other end portion coupled to the diaphragm, Figure 1, [0024] speaker device including a frame including a diaphragm 13, voice coil 16, magnetic circuit with magnetic gap. 
Matsumara does not explicitly teach “ …the low friction material is applied to at least one of an outer peripheral surface of the voice coil, an inner peripheral surface of the voice coil, an outer peripheral surface of the magnetic gap, or an inner peripheral surface of the magnetic gap. However, Hiroshima in related field (Speaker) teaches a gel type viscoelastic substance is filled into a magnetic gap where a bobbin is hanged after winding a voice coil round the bobbin. See at least abstract. The “gel type viscoelastic material” has low friction and includes polymer compounds swollen with liquid as described on applicant’s specification on [0081]. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to modify Matsumara to replace the magnetic fluid with a gel type viscoelastic substance into the magnetic gap to suppress the movement of the voice coil when the over-amplitude is caused at the lowest resonance frequency. See at least Hiroshima abstract. 
2.	Claim 4 is rejected under 35 U.S.C. 103 as being patentable over Matsumura et al. (JP2013-157735) in view of Hiroshima, Yukimi (JP-05284595 A) in further view of Young (US20070025586). 
As to Claim 4, Matsumara in view of Hiroshima teaches the limitations of Claim 1, but does not explicitly teach wherein the low friction material is disposed on a voice coil. 
4.	Claims 5-7 are rejected under 35 U.S.C. 103 as being patentable over Matsumura et al. (JP2013-157735) in view of Hiroshima, Yukimi (JP-05284595 A) in further view of ( “ https://www.sciencedirect.com/topics/materials-science/polymer-gel, 2017) 

As to Claim 5, Matsumara in view of Hiroshima teaches the limitations of Claim 1, but does not explicitly teach wherein the polymer compounds in the low friction material have a stress concentration relief structure. However, Ando and Arunima ( “ https://www.sciencedirect.com/topics/materials-science/polymer-gel, 2017) in related field (polymers used in actuators) teaches ionic polymer gels used as actuators where Polymer gels are microscopically liquid, and mobile components of them such as solvents, counter ions, dissolved molecules, and network polymers migrate in them. It is important to study the diffusion process in gels to understand their dynamics such as structural changes, mobility, and the interaction between molecules and binding phenomena. See at least  4.10.4.3.1” Diffusion in Gels” and 12.2.1.3.3 “ Ionic polymer gels” teaches a polymer gel is a type of gel that consists of a cross-linked polymer network of three dimensions that can be significantly deformed. This is possible because these gels are soft and filled with a solvent like water or some other liquid solvent that imparts properties of deformation in different shapes and sizes. These gels can grow or shrink in volume up to 1000 times. External stimuli can easily deform polymer gels, generating a force or performing work on the external environment. In polymeric gels, phase transformation can be induced by stimuli such as temperature, pH, ionic strength, etc. These gel materials are, hence, utilized in actuators, sensors, controllable membranes for separations, and modulators for the delivery of drugs, etc. The most common types of polymer gels used in industry are poly(vinyl alcohol) (PVA), poly (acrylic acid), poly(acrylonitrile) (PAN), polyvinyl chloride (PVC) gels, etc.. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the 
As to Claim 6, Matsumara in view of Hiroshima teaches the limitations of Claim 5 and  wherein the stress concentration relief structure is a polymer brush , Ando and Arunima ( “ https://www.sciencedirect.com/topics/materials-science/polymer-gel, 2017) teaches ionic polymer gels used as actuators where Polymer gels are microscopically liquid, and mobile components of them such as solvents, counter ions, dissolved molecules, and network polymers migrate in them. It is important to study the diffusion process in gels to understand their dynamics such as structural changes, mobility, and the interaction between molecules and binding phenomena. See at least  4.10.4.3.1” Diffusion in Gels” and 12.2.1.3.3 “ Ionic polymer gels” teaches a polymer gel is a type of gel that consists of a cross-linked polymer network of three dimensions that can be significantly deformed. This is possible because these gels are soft and filled with a solvent like water or some other liquid solvent that imparts properties of deformation in different shapes and sizes. These gels can grow or shrink in volume up to 1000 times. External stimuli can easily deform polymer gels, generating a force or performing work on the external environment. In polymeric gels, phase transformation can be induced by stimuli such as temperature, pH, ionic strength, etc. These gel materials are, hence, utilized in actuators, sensors, controllable membranes for separations, and modulators for the delivery of drugs, etc. The most common types of polymer gels used in industry are poly(vinyl alcohol) (PVA), poly (acrylic acid), poly(acrylonitrile) (PAN), polyvinyl chloride (PVC) gels, etc. Thus, since the polymer gel as described by Philippova is a network of polymers, thus teaching multiple polymer chain as described in the specification of 
As to Claim 7, Matsumara in view of Hiroshima teaches the limitations of Claim 6 and  wherein the stress concentration relief structure is a concentrated polymer brush, Ando and Arunima ( “ https://www.sciencedirect.com/topics/materials-science/polymer-gel, 2017) teaches ionic polymer gels used as actuators where Polymer gels are microscopically liquid, and mobile components of them such as solvents, counter ions, dissolved molecules, and network polymers migrate in them. It is important to study the diffusion process in gels to understand their dynamics such as structural changes, mobility, and the interaction between molecules and binding phenomena. See at least  4.10.4.3.1” Diffusion in Gels” and 12.2.1.3.3 “ Ionic polymer gels” teaches a polymer gel is a type of gel that consists of a cross-linked polymer network of three dimensions that can be significantly deformed. This is possible because these gels are soft and filled with a solvent like water or some other liquid solvent that imparts properties of deformation in different shapes and sizes. These gels can grow or shrink in volume up to 1000 times. External stimuli can easily deform polymer gels, generating a force or performing work on the external environment. In polymeric gels, phase transformation can be induced by stimuli such as temperature, pH, ionic strength, etc. These gel materials are, hence, utilized in actuators, sensors, controllable membranes for separations, and modulators for the delivery of drugs, etc. The most common types of polymer gels used in industry are poly(vinyl alcohol) (PVA), poly (acrylic acid), poly(acrylonitrile) (PAN), polyvinyl chloride (PVC) gels, etc. Thus, since the polymer gel as described by Philippova is a network of polymers, thus teaching multiple polymer 

3.	Claim 16 is rejected under 35 U.S.C. 103 as being patentable over Matsumura et al. (JP2013-157735) in view of Hiroshima, Yukimi (JP-05284595 A) in further view of Takewa (US 20050041830).  

 As to Claim 16, Matsumara in view of Hiroshima teaches the limitations of Claim 1, and wherein the surface treatment is silica coating, Hiroshima teaches a gel type viscoelastic substance 10 is injected into a magnetic gap formed between the piece 1 and the plate 4 where the coil 5 set with play. See at least abstract. Matsumara in view of Hiroshima does not explicitly teach” wherein the surface treatment is silica coating.”  However, Takewa in related field (speaker) teaches on [0076] a viscoelastic coating 502 may be formed on a surface of the voice coil 105 (see FIG. 12). Specifically, a liquid viscoelastic body is applied and dried on the voice coil 105 to thinly form the viscoelastic coating 502 on the surface of the voice coil105. Note that as a material for the viscoelastic coating a polymer material with high internal loss (e.g., a material obtained by dissolving a rubber material, such as nitrile butadiene rubber (NBR) or styrene butadiene rubber (SBR), in a solvent) or an adhesive or metamorphous silicon of a water soluble emulsion type is preferably used. By using the viscoelastic coating 502, it  by using the rubber sheet 501.See at least [0076].  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to use a well-known polymer material for coating the voice coil to prevent unnecessary resonance of the voice coil. See at least Takewa on [0075].

Allowable Subject Matter
1.	Claims 8, 9, 12-14, 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
2.	 Claim 20 is allowed. The independent Claim 20, identifies a uniquely distinct feature of “…a first component that is bar-shaped and extends from the diaphragm or a center cap toward the magnetic circuit, the magnetic circuit includes a guide that guides the first component along one axis, and the low friction material is applied to at least one of the first component or the guide. The prior art fails to anticipate or render the independent claims obvious. 
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Igarashi (US10844176) teaches manufacturing of silicon rubber particle- dispersed emulsion. See at least abstract. Further, The viscosity at 25.degree. C. of the component (I) is preferably 5 to 2,000,000 mPas, more preferably 50 to .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA JOSHI whose telephone number is (571)270-7227.  The examiner can normally be reached on 8-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 5712727503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/SUNITA JOSHI/Primary Examiner, Art Unit 2651